Title: To John Adams from Benjamin Waterhouse, 29 April 1821
From: Waterhouse, Benjamin
To: Adams, John


				
					Dear Sir,
					Cambridge 29th. April 1821.
				
				Putting off writing is like postnoing a visit,—if you let it alone too long you know not how to begin it. As you retired from the convention indisposed, I was not inclined to obtrude a letter on a sick man who had rather enjoy his own thoughts, than read the whimsical, wild, or Stupid notions of another. It is more than probable I had another reason, nay I am sure I had, lest it Should Seem to impose the obligation of answering my letter; for I have, at times, thought that I should be a gainer, if I established a rate of exchange between your letters & mine, in the proportion of old tenor to Sterling. I however enquire of Mr Shaw, & Mr. Everybody else near you, after your health & spirits, although I see, once in a while, good evidences of both.There is possibly, nay probably, another reason that has held my hand from writing as formerly, and I am startled at it. I feel a growing disinclination, a something like a lassitude in the use of my pen, although my mind is full as busy as ever. I will confide to you moreover a secret, which I am unwilling to reveal to my nearest friends about me; namely I feel laziness creeping on me towards the close of every day, & Sometimes during the whole day. I feel more fatigued after a two hours Ride than I used to feel. That is not all,—I often have to hunt after my papers which I have put away & do not remember where;—I go to Boston to do a dozen errands & forget two or three of them; nay farther I forget people’s names that I have heard but the day before; and yet strange to relate, I can remember when Quebec was taken, & Wolfe & Mountcalm slain. I can remember when George the 2d died, & what was then done, said & written on the occasion better than I can now recollect the sermon I heard this forenoon from Dr Holmes. I have a vivid recollection of places & persons in my childhood while I sometimes do not, at first, recognize those to whom I have been introduced a month ago. I begin to Suspect that some of these Symptoms are merciful hints to remind me that I am not to remain here always. When I compare week with week, and month with month, I discover that my life runs rapidly, and almost insensibly on; and this too creates a suspicion that I acquire few new ideas. The honors, so called, the titles, the praise, the ribbons, Stars & feathers of life, as well as its scorns, are more & more matters of indifference. Nevertheless I am not tired, nor any way disgusted with life; for I have, after all, experienced more pleasure than disgust, and I am Still as desirous to preserve that greatest of blessings mens sana in corpore sano as if I were but 30 years old. If however I find my material frame growing becoming more feeble, and my memory less tenacious, I cannot discover, though others may, that my intellect, as yet, Sinks down with it. One thing I am pretty certain of, my temper is no way Soured by encreasing age. I am not more disposed to anger, or to obstinacy. I am very sure that I am more disposed to laugh at the absurdity of the passing world, than to fret at it. I do not believe that old men are naturally & necessarily crabbed, cold & unaffectionate: On the contrary, I believe they are more affectionate towards young persons. They may hate to be put out of their habitual courses; but then they are equally averse to putting other people out of their’s. I have now a grand child to play with & talk to, & enjoy the wonderful expression of its incipient thoughts beyond my powers of expression. Letters, if not language must have been originally communicated from above. Man never could have invented those few characters of sounds the alphabet whereby he is able to express all the ideas of those who now are, and who were, and who are to come. And I think this is a stronger proof of a miracle, than any parson Channing has mustered up & printed in his late Dudlean Lecture.But to revert again to old age—Dr Franklin, while playing chess with an old Scotch gentleman (Mr Alexander), in answer to some absurdity about old men, which he we did not think he heard (Thaxter—J.Q. Adams and Sam Cooper Johonnot and myself)—“Young men, whatever you may think, there are peculiar pleasures in old age, which I hope you will one day acknowledge.”On the breaking up of the forenoon service to day, I undertook to lead Judge James Winthrop home, but he was not able to reach there without the help of a chaise. His use of warm-water internally & externally, as well as, rubbing his body with oil has debilitated him excessively. He has almost lost the use of his limbs, while the faculties of his mind are but little impaired. While the mind of some wears out before the body, Winthrop’s body is worn out while his mind is in a degree vigorous, & his temper cheerful—I once thought of committing to paper some memoires of a political nature, but I have put it off too long. The most that I shall do, maybe Some rapid Sketches of my own times—a kind of Sketch with charcoal & chalk on blue-paper, such as painters make, previously to drawing them on canvass. President Dwight cautioned me against procrastination. I wish I had attended to, & followed  the advice he gave me 10 years  This “thief of time” has Stolen away from me too  of that stuff which life is made of.—I have been reading over again to Mrs. Waterhouse  “discourses on Davila”; & that too with deliberation, So -ply, as far as each, or both could recollect, those  history which you merely refer to. We have Studied   fructu. The love of distinction, emulation, congratulations  ambition, certainly constitute the winds & the tides  the world from Stagnation, Stinking, & corruption. They  only symptoms in the body, which require to be regulated, excited & soothed by the medico=philosophical=politician with the aid of Such a Shrewd nurse as was Catharine de Medicis, to “hum bug,” for a little while, mankind into a quite quiet government; for a fever, or a dropsy will come at last.Mrs. Waterhouse desires her great respects to you; and wishes to be remembered to your family connexions at the little hill. I beg them also to accept of the friendly Salutations of your old friend
				
					Benjn: Waterhouse
				
				
			